DETAILED ACTION
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. Receipt is acknowledged of preliminary amendments to claims filed 1/30/20. Claims 1, 4-9, 11, 14 and 15 have been amended. Claims 10 and 13 have been canceled. Claims 1-9, 11, 12, 14, 15 are pending and claim 1 is the independent claim.
Priority
3. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
4. The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowance and reasons for allowance
5. Claim 1 is allowed. Claims 2-9, 11, 12, 14, 15 are allowed by virtue of their dependence on claim 1.
6. The following is an examiner’s statement of reasons for allowance: prior art faisl to disclose or suggest:
Claim 1:
A neutron detector comprising:
characterized in that the measurement space is gas-tight and the substrate plates being spanned between the detector elements at a side facing away from the measurement space..
wherein in each case two detector elements are arranged such that the respective self-supporting frames are joined together so as to cover one another, wherein a gas passage is provided at least at one side of the joined self-supporting frames, to form a variable compensation volume.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant prior art
8. Rottner et al. (US 2013/091763) discloses a neutron detector comprising a stacked arrangement each having two substrates [22a, 22b in Fig 4a], parallel to each other and made of a first neutron-transparent material [aluminum, par 0154], the substrate plates coated with a neutron absorbing material [boron, par 0154] and a measurement chamber filled with a counting gas [par 0151], two electrode wire planes [par 0158] disposed parallel to the substrate plates and electrode wired extending parallel in the respective electrode wire planes [Figs 4, 4b] and the electrode wires being spaced apart from one another by means of a spacer frame [25a,b, 26a,b, 33, Fig 4,4b].


In the instant invention, a variable compensation volume is provided in order to compensate for the warping of the substrate plates so as to allow for a large detection area with simultaneously high spatial resolution.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEENAKSHI S SAHU whose telephone number is (571)270-3101.  The examiner can normally be reached on Mon-Fri; 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MEENAKSHI S SAHU/Examiner, Art Unit 2884                                                                                                                                                                                                        
/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884